DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two outer films” and “two inner films” in line 1 of Claim 1, “a bottom surface wall” in line 9 of Claim 1, “a first heat-seal node is provided for attaching the outer films with the inner films” in lines 12-13 of Claim 1, “one second heat-seal node is provided on the protection column portion for attaching the outer films with the inner films” in lines 14-17 of Claim 1, the features of Claims 3-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (Liao US 8,875,890).

1: Liao teaches an inflation bag (embodiment of Figure 15, with the structure of the inflatable columns described in Figure 1) with protective base, wherein two outer films (two outer films 2a and 2b, Figure 1) and two inner films (inner films 1a and 1b) in the outer films are stacked with each other to form a stacked structure (see stacked structure in Figure 1 and in Figure 15), and the stacked structure is heat sealed and inflated to form the inflation bag (with heat sealed lines 3a, 3b, 3d to form the inflation bag), the inflation bag comprises: 
two side surface walls opposite to each other (see the plurality of columns 6, forming the left side surface wall, facing outwardly on the left side of Figure 15 below), wherein each of the side surface walls comprises a plurality of sidewall columns (see plurality of 6 in Figure 15); and 
a bottom surface wall (the bottom surface wall, facing the bottom of Figure 15, formed by two of 6, see Figure 15) located between the side surface walls and connected to bottoms of 
the bottom surface wall comprises a plurality of bottom columns (see two of columns 6 in Figure 15 below), and each of the bottom columns sequentially has a first bottom column portion (left wall of 6 in Figure 15 indicated below), a protection column portion (portion located at the bottom of 6, see Figure 15 below), and a second bottom column portion (portion located on the right side of 6, see Figure 15 below); 
a first heat-seal node (see the first heat seal node at 6a, Figure 15) is provided for attaching the outer films with the inner films (for attaching the outer and inner films of the columns), so that the first bottom column portion is connected to the second bottom column portion (connection at 6a, connecting the left portion with the right portion); 
at least one second heat-seal node (node at 3d) is provided on the protection column portion for attaching the outer films with the inner films, so that the protection column portions of the bottom columns are folded to form a protective base (see the folded portion of the protection column portion being formed as a protective base).

    PNG
    media_image1.png
    770
    598
    media_image1.png
    Greyscale





5: Liao teaches the claimed invention as discussed above for Claim 1 and Liao further teaches that the outer films and the inner films are attached to each other by heat sealing, so that the side surface walls are connected with each other (see Figure 15, where the side surface walls are connected to each other via heat seals 3d).

6: Liao teaches the claimed invention as discussed above for Claim 1 and Liao further teaches a cushioning film (8) located above the protective base (see Figure 15 where the vertical portion of 8 is located above the protective base), wherein two sides of the cushioning films are respectively connected to the side surface walls (see the left and right side of cushioning film 8 contacting the side surface walls.

Allowable Subject Matter
Claims 2-3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.